Citation Nr: 1140444	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a skin disability other than skin cancer, claimed as chronic severe dermatological damage from sunburn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he sustained a severe sunburn during his first period of service, which he argues resulted in dermatologic skin damage and ultimately, skin cancer.  Service treatment records from the first period of service are unavailable; this was noted in a September 2007 formal finding of unavailability, and addressed in a September 2007 letter to the Veteran.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The March 2007 VA examiner diagnosed basal cell carcinoma and opined that it was less likely than not due to the Veteran's military service.  Unfortunately, the examiner did not provide any kind of rationale, to include consideration of the Veteran's credible lay assertions of his inservice severe sunburn.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner also noted the presence of keratoses on physical examination, but did not address these in the diagnosis section of the examination report, or opine as to their etiology.  On remand, an opinion must be obtained which addresses the Veteran's credible lay assertions of in-service sunburn, and the etiology of the Veteran's keratoses and his skin cancer, providing a complete rationale for any opinion stated.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  Although the March 2007 VA examiner's nexus opinion indicates that the Veteran's hypertensive vascular disease was not caused by his service-connected diabetes, as the hypertensive vascular disease onset prior to the initial diabetes diagnosis, it does not address whether the Veteran's hypertensive vascular disease has been aggravated by his diabetes.  Because the examiner did not address whether the Veteran's diabetes mellitus aggravated his hypertensive vascular disease, the VA opinion is insufficient.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For this reason, remand to obtain an additional opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in treatment of skin conditions, including skin cancer.  Ask that he or she review the Veteran's claims file, to include his written contentions and testimony at the October 2008 Decision Review Officer hearing.  The examiner should then address whether the Veteran's keratoses, noted on physical examination at the March 2007 VA examination, are at least as likely as not (50 percent probability or greater) related to his military service, to include the severe sunburn alleged to have been sustained during the first period of service.  The examiner should also opine as to whether the Veteran's postservice incidences of skin cancer are at least as likely as not (50 percent probability or greater) related to his military service, to include as a result of the alleged severe sunburn.  A complete rationale should be provided for any opinion expressed, and should reference the claims file document(s) on which the opinion is based. 

2.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise in treatment of hypertensive vascular disease.  Ask that he or she review the Veteran's claims file, and then provide an opinion as to whether the Veteran's hypertensive vascular disease is at least as likely as not (50 percent probability or greater) caused by the Veteran's service-connected diabetes, or at least as likely as not (50 percent probability or greater) aggravated by his service-connected diabetes.  A complete rationale should be provided for any opinion expressed, and should reference the claims file document(s) on which the opinion is based.

The term aggravation means a permanent worsening beyond the natural progression of the disability.

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


